Mr. Justice Moore
delivered the opinion of the court.
The statute in pursuance of-which the partial or entire release from the exaction -which the law usually demands ■from personal property, to support the State and county .governments, is, as far as involved herein, as follows:
“Thefollowing property shall be exempt from taxation : ■* * 8. If owned by a householder and in actual use, or kept for use, by and for his or her family; household goods, furniture and utensils; two cows, ten sheep, five swine, .and the tools, implements, apparatus, team, vehicle, harness, or library necessary to enable any person to carry •on his trade, occupation, or profession by which such person earns his or her living, to the amount of three *589hundred ($300) dollars, the articles to be selected by such householder; provided, however, that when the assessed, valuation of the personal property above enumerated shall, amount to less than three hundred ($300) dollars, then only such amount as the total of such property herein, enumerated shall be exempt from taxation”: Laws 1903, Sp. Sess. p. 28.
The clause of the organic law which it is alleged tliis-section of the statute contravenes, is as follows:
“The legislative assembly shall provide by law for uniform and equal rate of assessment and taxation ; and shall' prescribe such regulations as shall secure a just valuation for taxation of all property, both real and personal, excepting such only for municipal, educational, literary,, scientific, religious, or charitable purposes, as may be specially exempted by law”: Const. Or. Art. IX, § 1.
When the constitution was adopted, February 14, 1859,. there was then in force the following statute:
“The personal property of every householder, to the' amount of three hundred dollars, the articles to be selected by such householder, shall be exempt from taxation”:. Gen. Laws 1845-1864 (Compiled and Annotated by M. P. Deady), p. 630, c. 2.
The fundamental law, perpetuating the enactments then, on the statue books, contained the following clause :
“All laws in force in the Territory of Oregon when this-constitution takes effect, and consistent therewith, shall continue in force until altered or repealed”: Const. Or.. Art. XVIII, § 7.
The exemption from taxation adverted to, which was-in force when the constitution went into effect, was not. altered until February, 1903, when in amending the statute-the clause was omitted : Laws 1903, p. 216. In December' of that year the exemption was reenacted, the phrase personal property mentioned in the former statute being limited to household goods, etc., as first hereinbefore quoted:. Laws 1903 (Sp. Sess.), p. 28.
*5901. It is argued by defendants’ counsel that as the exemption from taxation of the personal property of a householder, to the amount of $300, remained unaltered on the statute books from the date of its enactment, January 25, 1855, to the present time, except during the interim of its repeal and reenactment in 1903, and as such act has been universally conceded by assessors, tax collectors and State and county officers to be valid, the clause of the constitution relating to the uniformity of assessment and taxation has thereby acquired such a contemporaneous and practical construction as ought not now to render the act in question subject to be declared invalid by the courts. Legislative interpretation of a constitution, as evidenced by the enactment of laws which, for many years, have been cheerfully acquiesced in by the people affected thereby, affords potent reason for sustaining the validity of such statutes: Cline v. Greenwood, 10 Or. 230: Harris v. Burr, 32 Or. 348 (52 Pac. 17, 39 L. R. A. 768). Such legislative construction is valid unless the act evidencing the interpretation conflicts with the organic law (Crawford v. Beard, 12 Or. 447, 8 Pac. 537), in which case the prior provisions of the constitution become the paramount rule: Eddy v. Kincaid, 28 Or. 537 (41 Pac. 156, 655).
2. Examining the clause of the constitution under consideration and the legislative construction thereof, evinced by the statute exempting certain personal property from taxation, it remains to be seen whether or not such interpretation contravenes the fundamental law. Taxation of property is the rule, while exemption thereof from bearing the relative part of the public burden which the law imposes for the support and maintenance of the government is the exception: Cooley, Taxation (2 ed.), 204; City of Petersburg v. Petersburg Benev. M. Assoc., 78 Va. 431. In the absence of any constitutional inhibition, the right to make reasonable exemptions from taxation rests with the *591legislature: State ex rel. v. Whitworth, 8 Lea, 594. Where, however, there ie a doubt in a statute attempting to remit the public burden that all property should bear, the uncertainty will be resolved in favor of the State and against the exemption: Morris v. Masons, 68 Tex. 698 (5 S. W. 519). “The expression of one thing in the constitution,” says Mr. Chief Justice Thompson, in Page v. Allen, 58 Pa. 338 (98 Am. Dec. 272), “is- necessarily the exclusion of things not expressed. This I regard as especially true of constitutional provisions, declaratory in their nature.”
3. It will be remembered that Section 1 of Article IX of our constitution limits the power of the legislative assembly to exempt property from taxation to that to be used for municipal, literary, educational, scientific, religious or charitable purposes. It is argued by defendants’ counsel that the exemption of property from taxation, as evidenced by the act under consideration, is a remission by the legislative assembly of a part of the public burden for charitable purposes and therefore within the limits of the power conferred. The exemption is evidently a valuable donation, but it is certainly not made for a charitable purpose. We believe that the clause of the constitution prohibits the legislative assembly from granting to the householders of the State the exemption from taxation of the property attempted by the statute, which, though in force when the organic law took effect,'was inconsistent therewith and hence repealed by the adoption of the constitution, and its attempted reenactment is void as repugnant thereto, on the ground that the rate of assessment and taxation is not uniform or equal as.between householders of the State and nonresidents: Const. Or. Art. IX, § 1.
It follows that the decree of the lower court is reversed, and as there is no controversy about the defendants, as officers of Josephine County, attempting to enforce the *592statute, a decree will be entered here perpetually enjoining them from allowing the exemptions mentioned.
Reversed.